Title: James Madison to David Weaver, 2 November 1832
From: Madison, James
To: Weaver, David


                        
                            
                                Dr. sir,
                            
                            
                                
                                    Montpellier
                                
                                2. Nov. 1832
                            
                        
                        In my late letter on the subject of the pork I intended, but omitted to ask the favor of you to let me know
                            whether good clover seed could be had in your quarter and at what price. Be so good as to make the enquiry & to
                            give me the information as soon as convenient. I may have occasion for a supply of from 4 to 8 bushels according to
                            circumstances. With friendly respects
                        
                            
                                J. M—
                            
                        
                    